DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 09/19/2019 and 10/05/2021 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola (US 20100214659) hereto after referred to as D1.

With regard to claim 1, D1 teaches a light guide plate, in at least figure 1, comprising: an incident diffraction grating (10) which diffracts incident imaging light; an exit diffraction grating (30) through which the imaging light goes out; and an intermediate diffraction grating (21a, 21b, 22a, 22b) existing in optical paths from the incident diffraction grating (10) to the exit diffraction grating (30), wherein a periodic linear corrugated pattern is formed as the incident diffraction grating ([0104]; linear diffractive features), and wherein, when an imaginary line (AX1) is established that passes through an incident point of the imaging light onto the incident diffraction grating (10) and is parallel with a periodic direction of the corrugated pattern (figs. 3-10), the intermediate diffraction grating (21a, 21b, 22a, 22b) has a first region (21) on one side of the imaginary line (AX1) and a second region (22) on the other side of the imaginary line (AX1) and reflects at least a subset of the imaging light at least once in each of the first region and the second region (reflected off of elements in 21 and 22).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light guide plate, in at least figure 10c; wherein the intermediate diffraction grating (21 and 22) reflects the light toward a direction (light reflected off of 21c and 22c heads back toward 21b and 22b) approaching the incident diffraction grating (10) in the 

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light guide plate, in at least figure 8-10; wherein the intermediate diffraction grating makes a parallel displacement of the imaging light having entered the first region (21a) in a direction perpendicular to the imaginary line (AX1) thereby making the light go out from the second region (21b).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light guide plate, in at least figure 11a and [0104]; wherein a pattern period of the intermediate diffraction grating is smaller than a pattern period of the incident diffraction grating.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a light guide plate, in at least [0067]; wherein a normalized pitch of the intermediate diffraction grating falls within a range between 0.45 and 0.65, inclusive.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further 

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light guide plate, in at least [0058]; wherein the intermediate diffraction grating has a structure that is line-symmetric with respect to the imaginary line.

With regard to claim 10, D1 teaches A light guide plate, in at least figure 1, comprising: an incident diffraction grating (10) which diffracts incident imaging light; an exit diffraction grating (30) through which imaging light diffracted by the incident diffraction grating goes out; and an optical element (21 and 22) which is provided in optical paths between the incident diffraction grating and the exit diffraction grating and generates second imaging light that is substantially parallel (figs. 3-10) with first imaging light that propagates after being diffracted by the incident diffraction grating (10).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a light guide plate, in at least [0067]; wherein a unit that generates the second imaging light is an intermediate diffraction grating which selectively reflects and diffracts the first imaging light.



With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a light guide plate, in at least figure 10, wherein the intermediate diffraction grating has a first region (21) where the grating performs a first reflection of the first imaging light to deflect the light direction 90 degrees or more (reflects off of 21C back towards 10) and a second region (22) where the grating performs a second reflection of light deflected by the first reflection to deflect the light 90 degrees or more (reflects off of 22C back towards 10).

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a light guide plate, in at least figure 2a; the light guide plate according to claim 10; in at least figure 2a; and a projector (100) to project an image, with a positional 

With regard to claim 15, D1 teaches an image display device, in at least figure 1 and 2a, comprising: a projector (100) to emit imaging light; and a light guide plate (7), wherein the light guide plate includes: an incident diffraction grating (10) which diffracts incident imaging light from the projector; an exit diffraction grating (30) through which the imaging light goes out; and an intermediate diffraction (21 and 22) grating existing in optical paths from the incident diffraction (10) grating to the exit diffraction grating (30), wherein a periodic linear corrugated pattern is formed as the incident diffraction grating ([0104]; linear diffractive features)), and wherein, when an imaginary line (AX1) is established that passes through an incident point of the imaging light onto the incident diffraction grating (10) and is parallel with a periodic direction of the corrugated pattern, the intermediate diffraction grating (21 and 22) has a first region (21a and 22b) on one side of the imaginary line and a second region (22a and 22b) on the other side of the imaginary line and reflects at least a subset of the imaging light at least once in each of the first region (21) and the second region (22).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a light guide plate, in at least [0093]; wherein a diffraction mirror (21c and 22c) which reflects at least a subset of the imaging light (U1c and U2c) toward the exit .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Fujikawa (US 20130250380) hereto after referred to as D2.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, however D1 fails to expressly disclose a light guide plate, wherein the exit diffraction grating is formed to have corrugations on a substrate and the incident diffraction grating and the intermediate diffraction grating are formed with an ultraviolet curing resin on top of the thus formed exit diffraction grating.
In a related endeavor, D2 teaches, in at least figure 4, wherein the exit diffraction grating is formed to have corrugations on a substrate and the incident diffraction grating and the intermediate diffraction grating are formed with an ultraviolet curing resin on top of the thus formed exit diffraction grating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the stacked structure of D2 to better reduce the footprint of the light guide device.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, however D1 fails to 
In a related endeavor, D2 teaches, in at least figure 4, wherein the exit diffraction grating is formed to have corrugations on the substrate and the incident diffraction grating and the intermediate diffraction grating are formed with the ultraviolet curing resin in a substrate surface region where the exit diffraction grating is not formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the stacked structure of D2 to better reduce the footprint of the light guide device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/           Examiner, Art Unit 2872        
                                                                                                                                                                                     /COLLIN X BEATTY/Primary Examiner, Art Unit 2872